Detailed Action

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 24, 2021 has been entered.
 
Response to Arguments

Applicant’s arguments with respect to claim(s) 1 and 9 has/have been considered but are moot in view of new ground(s) of rejection necessitated by the amendments.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-12 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

In regards to claim 1, the claim recites in line 15 “wherein the legacy communication is”. The word “the” in front of the limitation(s) “legacy communication” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “wherein the legacy sensor communication is”.

In regards to claim(s) 2-8 and 10-12, the claim(s) is/are indefinite due to its/their dependency on indefinite claim 1.

In regards to claim 3, claim 2 recites in lines 2-4 “at time intervals established by a high frequency pulse transmitted by the deep reading resistivity tool transmitter to the single wire bus”. Claim 3 recites in lines 2-4 “at the time intervals established by the high frequency pulse transmitted to the deep reading resistivity tool receiver from the single wire bus”. It is unclear if the time intervals and high frequency pulse recited in claim 3 are the same time intervals and frequency pulse recited in claim 2 because claim 2 does not recite that the frequency pulse is transmitted to the deep reading resistivity tool receiver from the single wire bus. If the time intervals and high frequency 
The examiner has assumed that the time intervals and high frequency pulse of claim 3 and claim 2 are the same, and has interpreted claim 2 in the following way in order to advance prosecution:
2. (currently amended) The method of claim 1, further comprising sampling the first electromagnetic signal at the deep reading resistivity tool transmitter at time intervals established by a high frequency pulse transmitted along the single wire bus by the deep reading resistivity tool transmitter and received by the deep reading resistivity tool receiver from the single wire bus.

In regards to claim(s) 4-6, the claim(s) is/are indefinite due to its/their dependency on indefinite claim 3.
Also, the claims also recite on several instances the limitation of “the high frequency pulse”. Since the claims are dependent on claims 2 and 3, it is unclear if the high frequency pulse recited in the claims are referring to the high frequency pulse recited in claim 2 or they are referring to the high frequency pulse recited in claim 3. For this reason, the claims are indefinite. The issue would be solved if claim 2 is interpreted in the way the examiner showed above.

In regards to claim 6, the claim recites in line 4 “transmission of the legacy signal”. Claim 4 defines a limitation “legacy signals”. It is unclear to which one of the one of the legacy signals provided to and the legacy sensors”.

In regards to claim 9, the claim recites in line 5 “at the deep reading resistivity tool receiver”, in line 11 “such that the deep reading resistivity tool transmitter”, and in line 14 “wherein the legacy communication”. The word “the” in front of the limitation(s) “deep reading resistivity tool receiver”, “deep reading resistivity tool transmitter” and “legacy communication” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: line 5 “at the downhole tool receiver”, line 11 “such that the downhole tool transmitter”, and in line 14 “wherein the legacy sensor communication”.

In regards to claim 12, the claim recites in line 1 “wherein the at least one change comprises”. The word “the” in front of the limitation(s) “at least one change” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “wherein the at least one difference between the first electromagnetic signal transmitted from thePage 4 of 9Application No.: 16/685,775 In Reply to Final Office Action mailed November 30, 2020deep reading resistivity tool transmitter with the first electromagnetic signal received by the deep reading resistivity tool receiver comprises”.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taherian et al. (US-2012/0068712) in view of Montgomery et al. (US-8,514,098), Ripolone et al. (US-2005/0104743), Griffing et al. (US-2017/0315263) and Santoso et al. (US-2017/0059637).

In regards to claim 1, Taherian teaches a method for synchronizing a deep reading resistivity tool transmitter and a deep reading resistivity tool receiver [par. 0037 L. 1-5, par. 0046 L. 3-7]. Taherian teaches that the method comprises a step of transmitting a first electromagnetic signal from the deep reading resistivity tool transmitter into a formation, and a step of receiving the first electromagnetic signal at the deep reading resistivity tool receiver from the formation [par. 0038 L. 1-3, par. 0039 L. 1-2, par. 0040 L. 3-7]. Also, Taherian teaches that ping messages are used to 
However, Taherian does not teach that the transmitter and receiver are coupled to a single wire bus and that the message used for synchronization is a pulse signal received via the single wire bus.
On the other hand, Montgomery teaches that the transmitter and receiver can be coupled to a single wire bus used to transmit synchronization signals from the transmitter to the receiver [col. 20 L. 47-49]. This teaching means that the synchronization signals are received via the single wire bus. Montgomery also teaches that pulse signals can be used in order to synchronize clocks [col. 8 L. 1-5, col. 8 L. 10-15, col. 20 L. 47-49].
It would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to use Montgomery’s teachings of using a bus to transmit the synchronization signals from the transmitter to the receiver and using pulse signals to synchronize the clocks in the method taught by Taherian because a bus provides reliable means to transmit signals and pulse signals provide an easy and accurate way to synchronize clocks.

On the other hand, Ripolone teaches that a plurality of tools and sensors can be coupled to the bus and that the bus can be used for sensor and tool communications [fig. 2, par. 0021, par. 0022 L. 1-7, par. 0023 L. 10-15, par. 0027 L. 3-6]. This teaching means that the method comprises a step of conducting legacy sensor communication using legacy sensors coupled to the single wire bus
It would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to use Ripolone’s teachings of using the bus to conduct communications of other tools and/ sensors in the method taught by the combination because it will permit the same bus to be used for other type of communications in addition to synchronization signals.
The combination of Taherian, Montgomery and Ripolone does not teach that the synchronizing timing signals are performed at a new frequency that does not interfere with operation of the legacy sensors.
On the other hand, Griffing teaches that synchronization signals and legacy signals from/to sensors are sent at different frequencies so they do not interfere with each other [par. 0035 L. 11-15, par. 0047 L. 4-7]. This teaching means that synchronizing timing signals are performed at a new frequency that does not interfere with operation of the legacy sensors.
It would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to use Griffing’s teachings of using a new frequency for 
The combination of Taherian, Montgomery, Ripolone and Griffing teaches that the legacy communication is communication of the legacy sensor positioned along the single wire bus [see Ripolone fig. 2, par. 0021, par. 0022 L. 1-7, par. 0023 L. 10-15, par. 0027 L. 3-6]. However, the combination does not teaches that the sensors and bus are located at a bottom hole assembly.
On the other hand, Santoso teaches that the single wire bus, sensor and tools can be located at a bottom hole assembly [par. 0024 L. 1-12].
It would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to use Santoso’s teachings of placing the sensors, wire bus and tools in the bottom hole assembly in the method taught by the combination because it will permit the tools and sensors of bottom hole assembly to perform legacy communications and synchronization without interfering with each other.

In regards to claims 2 and 3, the combination of Taherian, Montgomery, Ripolone, Griffing and Santoso, as applied in claim 1 above, further teaches that transmitters can also function as receivers [see Taherian par. 0037 L. 5-8]. Also, the combination teaches that the receivers sample the first electromagnetic signal at time intervals established by a pulse transmitted by the deep reading resistivity tool transmitter to the single wire bus [see Taherian par. 0046, par. 0047 L. 7-9, par. 0049 L. 9-13, see Montgomery col. 20 L. 47-49]. These teachings mean that the method 
It would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to use Griffing’s teachings of using high frequency pulses as synchronization signals in the method taught by the combination because high frequency pulse can provide reliable means to transmit the synchronization signals without affecting normal tool bus operations [see Griffing par. 0047 L. 4-7].

In regards to claims 4, the combination of Taherian, Montgomery, Ripolone, Griffing and Santoso, as applied in claim 3 above, further teaches that legacy signals provided to and from the legacy sensors are undisturbed by the high frequency pulse transmitted along the single wire bus [see Ripolone par. 0029 L. 14-20, see Griffing par. 0035 L. 11-15, par. 0047 L. 4-7].  

In regards to claims 5, the combination of Taherian, Montgomery, Ripolone, Griffing and Santoso, as applied in claim 4 above, further teaches that conducting the legacy sensor communication comprises filtering a multi-frequency signal from the single wire bus using a high frequency blocking filter to block transmission of the high frequency pulse to the legacy sensors [see Ripolone par. 0030 L. 1-10].  

In regards to claims 6, the combination of Taherian, Montgomery, Ripolone, Griffing and Santoso, as applied in claim 4 above, further teaches a step of filtering a multi-frequency signal from the single wire bus using at least one high frequency pass filter to block transmission of the legacy signal to the deep reading resistivity tool transmitter and the deep reading resistivity tool receiver [see Ripolone par. 0030 L. 1-10]. Also, the combination teaches a step of receiving the high frequency pulse signal at the deep reading resistivity tool transmitter and the deep reading resistivity tool receiver [see Taherian par. 0046, see Griffing par. 0047]. Also, the combination teaches that the method comprises a step of storing samples of the first electromagnetic signal transmitted by the deep reading resistivity tool transmitter and received by the deep reading resistivity tool receiver when the deep reading resistivity tool transmitter and the deep reading resistivity tool receiver receive the high frequency pulse from the at least one high frequency pass filter [see Taherian par. 0029 L. 1-3, par. 0046, see Griffing fig. 12].  

In regards to claims 7, the combination of Taherian, Montgomery, Ripolone, Griffing and Santoso, as applied in claim 2 above, further teaches that the pulse is a high frequency pulse [see Griffing par. 0047 L. 4-7]. The combination does not explicitly teach that the pulse is a 1 MHz signal with low harmonics. However, one of ordinary skill in the art, before the effective filling date of the claimed invention, would have use a 1 MHz signal with low harmonics as the high frequency pulse because 1MHz frequency and low harmonics provides a high frequency signal that will not interfere with other signals transmitted via the bus.
In regards to claims 8, the combination of Taherian, Montgomery, Ripolone, Griffing and Santoso, as applied in claim 2 above, further teaches that a plurality of signals can be transmitted in the bus without disturbing other signals and that the signals can be high frequency signals [see Ripolone par. 0029 L. 4-21, par. 0030 L. 1-10, see Griffing par. 0047 L. 4-7]. This teaching means that the method comprises a step of communicating between the deep reading resistivity tool transmitter and the deep reading resistivity tool receiver using a high frequency data signal on the single wire bus, and that the high frequency data signal does not disturb the legacy sensor communication at the legacy sensors. Also, teaches that the tool can transmit data via the bus at a certain frequency which in this case is a high frequency [see Ripolone par. 0032 L. 6-7]. These teachings means that all data including the synchronization signals and other data are transmitted via the bus at the same frequency. In other words, the high frequency data signal comprises a same frequency as the high frequency pulse. 

In regards to claims 9, the combination of Taherian, Montgomery, Ripolone, Griffing and Santoso, as shown in claim 1 above, teaches the claimed limitations.

Claim(s) 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taherian et al. (US-2012/0068712) in view of Montgomery et al. (US-8,514,098), Ripolone et al. (US-2005/0104743), Griffing et al. (US-2017/0315263) and Santoso et al. (US-2017/0059637) as applied in claim 1 above, and in further view of Doyle et al. (US-5,594,344).

In regards to claims 10, the combination of Taherian, Montgomery, Ripolone, Griffing and Santoso, as applied in claim 1 above, does not teach that the pulse signal received via the single wire bus is used to provide a synchronized signal for analog to digital converter sampling at the deep reading resistivity tool transmitter and the deep reading resistivity tool receive.
On the other hand, Doyle teaches that synchronization signals can be used to synchronize an analog digital converter sampling of a tool such as resistivity tool [col. 2 L. 63-67, col. 3 L. 1-8, col. 4 L. 56-64]. 
It would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to use Doyle’s teachings of synchronizing the ADC of the receiver using the synchronization pulse in the method taught by the combination because it will permit to synchronize the sampling of the receiver and provide reliable measurements.

In regards to claims 11, the combination of Taherian, Montgomery, Ripolone, Griffing and Santoso, as applied in claim 1 above, does not teach that the a characteristic of the formation is determined by a difference between the transmitted signal and received signal.
On the other hand, Doyle teaches that the resistivity system compares the first electromagnetic signal transmitted from the resistivity tool transmitter with the first electromagnetic signal received by the resistivity tool receiver; and determines at least one characteristic of the formation based on at least one difference between the first 
It would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to use Doyle’s teachings of determining the characteristics of the formation by comparing the transmitted signal with the received signal in the method taught by the combination because the comparing of the signals provides an fast and accurate way to determine a characteristic of the formation

In regards to claims 12, the combination of Taherian, Montgomery, Ripolone, Griffing, Santoso and Doyle, as applied in claim 11 above, further teaches that the at least one difference between the first electromagnetic signal transmitted from the Page 4 of 9Application No.: 16/685,775In Reply to Final Office Action mailed November 30, 2020resistivity tool transmitter with the first electromagnetic signal received by the resistivity tool receiver comprises a change in amplitude [see Doyle col. 3 L. 3-10].

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN D BALSECA whose telephone number is (571)270-5966.  The examiner can normally be reached on 6AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/FRANKLIN D BALSECA/Examiner, Art Unit 2685